Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application JP 2019-234910 filed on 12/25/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —DRIVING ASSISTANCE APPARATUS FOR ERRONEOUS ACCELERATOR PEDAL OPERATION—.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0274179 A1) in view of Doi et al. (US 2013/0041564 A1), henceforth known as Inoue and Doi, respectively.

Regarding claim 1, Inoue discloses:
A driving assistance apparatus comprising: 
(Inoue,
See at least FIG. 1; ¶[0008]: erroneous operation acceleration suppression device; ¶[0048]: controller 21... thereby controlling... a driving force control device 30; ¶[0053]: driving force control device 30;
Where erroneous operation acceleration suppression device includes controller 21 that controls driving force control device 30 (A driving assistance apparatus))

an accelerator pedal operated by a driver of a vehicle; 
(Inoue,
See at least FIG. 1: (16); ¶[0043]: accelerator sensor 16 is configured to detect a pedal opening degree PPO (operation position) corresponding to a depression amount of an accelerator pedal; Abstract: whether or not a driver is erroneously performing an accelerator operation instead of a brake operation. A pedal opening degree by a driver;
Where accelerator sensor 16 detects a driver’s operation of an accelerator pedal in a vehicle (an accelerator pedal operated by a driver of a vehicle))

an accelerator operation amount sensor configured to detect an accelerator operation amount which is an operation amount of said accelerator pedal; and 
(Inoue,
See at least FIG. 1: (16); ¶[0043]: accelerator sensor 16 is configured to detect a pedal opening degree PPO (operation position) corresponding to a depression amount of an accelerator pedal; Abstract: whether or not a driver is erroneously performing an accelerator operation instead of a brake operation. A pedal opening degree by a driver;
Where the accelerator sensor 16 (an accelerator operation amount sensor) detects an accelerator operation amount by a driver (configured to detect an accelerator operation amount) which is a pedal opening degree PPO (operation position) corresponding to a depression amount of an accelerator pedal (which is an operation amount of said accelerator pedal))

a control unit implemented by at least one programmed processor and configured to control a drive force generating apparatus which generates a drive force of said vehicle to thereby change said drive force; 
(Inoue,
See at least FIG. 1: (21), (30); FIG. 19; ¶[0048]: controller 21 is... a microcomputer and is configured to carry out a later-described erroneous operation acceleration suppression control process; ¶[0114]: predetermined main program; ¶[0053]: driving force control device 30 is configured to control the driving force of a rotational drive source. For example, when the rotational drive source is an engine, the engine output (rotational speed and engine torque) is controlled;
Where the erroneous operation acceleration suppression device includes controller 21, implemented by a microcomputer configured to carry out erroneous operation acceleration suppression control process in the form of a program (a control unit implemented by at least one programmed processor), which controls driving force control device 30 (and configured to control a drive force generating apparatus), configured to control the driving force of a rotational drive source such as the rotational speed or torque of an engine (which generates a drive force of said vehicle to thereby change said drive force); see FIG. 4 and ¶[0053]-¶[0058] for additional details)

wherein said control unit is configured to: 
(Inoue, See at least FIG. 1: (21); FIG. 19; ¶[0048])

determine, based on said accelerator operation amount, whether a predetermined erroneous operation start condition becomes satisfied, said erroneous operation start condition being a condition to become satisfied when there is a probability that said driver has performed an erroneous operation to said accelerator pedal; 
(Inoue, 
See at least FIG.1: (16), (21); FIG. 6: (S108); FIG. 11; ¶[0048]: controller 21... is configured to carry out a later-described erroneous operation acceleration suppression control process based on detection signals from the respective sensors; ¶[0113]: at step S132, it is determined whether or not the pedal opening degree PPO is greater than or equal to the opening degree threshold value Pth; ¶[0116]: step S135; ¶[0116]: it is determined that the possibility is high that the accelerator pedal is erroneously depressed... At step S136, the erroneous operation flag is set to fm=1; 
Where controller 21 determines, based on signals from accelerator sensor 16 indicating an accelerator pedal operation amount (determine, based on said accelerator operation amount), whether the pedal opening degree PPO is greater than threshold value Pth in step S135 (whether a predetermined erroneous operation start condition becomes satisfied), where when pedal opening degree PPO is determined to be greater than threshold value Pth in step S135 (said erroneous operation start condition being a condition to become satisfied), it is determined the possibility is high that the accelerator pedal is erroneously depressed by the driver (when there is a probability that said driver has performed an erroneous operation to said accelerator pedal))

determine, based on said accelerator operation amount, whether a predetermined erroneous operation end condition becomes satisfied in a case where said erroneous operation start condition has been determined to become satisfied, said erroneous operation end condition being a condition to become satisfied when there is a probability that said erroneous operation to said accelerator pedal has ended; 
(Inoue, 
See at least FIG. 1: (16), (21); FIG. 6: (S108), RETURN; FIG. 11: (S132), (S133), RETURN; ¶[0048]; ¶[0092]: process returns to the predetermined main program; ¶[0113]: at step S132, it is determined whether or not the pedal opening degree PPO is greater than or equal to the opening degree threshold value Pth... PPO<Pth... it is uncertain about whether or not the accelerator pedal is erroneously depressed instead of the brake pedal, and the process proceeds to step S133; ¶[0114]: At step S133, the erroneous operation flag is reset to fm=0, and then the process returns to the predetermined main program;
Where after the determination is made that the accelerator pedal is erroneously depressed by the driver (see mapping above), the process in FIG. 11 returns to the start of the predetermined main program, FIG. 6.
The controller 21 determines, based on signals from accelerator sensor 16 indicating an accelerator pedal operation amount (determine, based on said accelerator operation amount), through a second cycle of the process in FIG. 11, whether the pedal opening degree PPO is greater than threshold value Pth in step S135 (whether a predetermined erroneous operation end condition becomes satisfied), after the determination that the accelerator pedal is erroneously depressed by the driver when PPO is greater than Pth; see mapping above (in a case where said erroneous operation start condition has been determined to become satisfied), where when pedal opening degree PPO is determined to be less than threshold value Pth in step S135 (said erroneous operation end condition being a condition to become satisfied), it is determined that it is uncertain if the accelerator pedal is erroneously depressed by the driver, i.e. the operation of the acceleration pedal is no longer erroneous (when there is a probability that said erroneous operation to said accelerator pedal has ended))

control said drive force generating apparatus such that said drive force coincides with an ordinary drive force which varies depending on said accelerator operation amount during an ordinary period other than an erroneous operation period which is a period from a time point when said erroneous operation start condition becomes satisfied to a time point when said erroneous operation end condition becomes satisfied; 
(Inoue, 
See at least FIG. 1: (21), (30); FIG. 6: (S109), (S111); FIG. 11: (S132), (S133); ¶[0093], ¶[0113]-¶[0116]: FIG. 11 acceleration/deceleration erroneous operation determination process; ¶[0085]: At step S111, by referring to a table of FIG. 9, a target throttle opening degree SPO is set; FIG. 9; ¶[0086]: FIG. 9... no suppression to the target throttle opening degree SPO* is performed; ¶[0057];
Where controller 21 controls driving force control device 30 (control said drive force generating apparatus) to implement no suppression to the target throttle opening degree SPO*, i.e. to allow an ordinary, unaltered driving force, see FIG. 4 and ¶[0053]-¶[0058] for details regarding driving force, throttle opening degree SPO*, and pedal opening degree PPO (such that said drive force coincides with an ordinary drive force which varies depending on said accelerator operation amount), when the pedal opening degree PPO is determined to be less than threshold value Pth in step S135, i.e. the operation of the acceleration pedal is not erroneous and the fm flag is set to 0 in step S133 of FIG. 11 and steps S109 and S111 of FIG. 6, i.e. a time during which the fm flag is set to 0 and operation of the acceleration pedal is not erroneous (during an ordinary period other than an erroneous operation period which is a period from a time point when said erroneous operation start condition becomes satisfied to a time point when said erroneous operation end condition becomes satisfied))

control said drive force generating apparatus such that said drive force coincides with an erroneous operation coping drive force which is smaller than said ordinary drive force during said erroneous operation period; 
(Inoue, 
See at least FIG. 1: (21), (30); FIG. 6: (S109), (S110); FIG. 11: (S132), (S136); ¶[0093], ¶[0113]-¶[0116]: FIG. 11 acceleration/deceleration erroneous operation determination process; ¶[0083]: at step S109... when a result of the determination is fm=1, since the possibility is high that the accelerator pedal is erroneously depressed... the process proceeds to step S110 so as to operate the suppression function for erroneous operation acceleration; ¶[0084]: At step S110, a target throttle opening degree SPO is set to, for example, 0; see FIG. 4 and ¶[0053]-¶[0058] for details regarding driving force, throttle opening degree SPO*, and pedal opening degree PPO;
Where controller 21 controls driving force control device 30 (control said drive force generating apparatus) to implement the suppression function for erroneous operation acceleration by setting the target throttle opening degree SPO to 0 (such that said drive force coincides with an erroneous operation coping drive force), where an SPO of 0 is less than the unsuppressed target throttle opening degree SPO*, i.e. the ordinary, unaltered driving force of FIG. 9 and ¶[0086], see mapping above (which is smaller than said ordinary drive force) when the erroneous operation flag fm is set to 1 (during said erroneous operation period))

set said erroneous operation coping drive force to a first drive force in a case where said erroneous operation start condition becomes satisfied after a reoperation determination time point at which a predetermined time threshold elapses from a time point when said erroneous operation end condition became last satisfied; and 
(Inoue, 
See at least FIG. 1: (21), (30); FIG. 19: (S201), (S202); ¶[0143]: At step S202, the opening degree threshold value Pth and the time threshold value Tth are corrected by a predetermined correction gain kw as described below. Herein, the correction gain kw is a value greater than 1 (for example, about 1.2); ¶[0141]: new steps S201 and S202 are added between steps S131 and S132... the other processes are the same as those in the above-described first embodiment; ¶[0142]: step S201, it is determined whether or not the driver has depressed the accelerator pedal twice; ¶[0149]: twice-depression is defined such that, after... suppressing a vehicle driving force... the driver reduces the pedal opening degree PPO to a predetermined value and again increases the pedal opening degree PPO in a predetermined time;
Where, as shown in FIG. 19, controller 21 controls driving force control device 30 to implement a gain correction kw, greater than 1, to the opening degree threshold value Pth to allow a larger pedal opening degree PPO, and therefore a larger driving force, see FIG. 4 and ¶[0053]-¶[0058] for details regarding driving force, throttle opening degree SPO*, and pedal opening degree PPO (set said erroneous operation coping drive force to a first drive force), when it is determined the driver has depressed the accelerator pedal twice, after suppression of a vehicle driving force, i.e. after the erroneous operation flag fm is set to 1 (in a case where said erroneous operation start condition becomes satisfied) and within a predetermined time (after a reoperation determination time point at which a predetermined time threshold elapses) from the first acceleration pedal depression determined to be erroneous (from a time point when said erroneous operation end condition became last satisfied))

set said erroneous operation coping drive force to a second drive force [which is greater than said first drive force] in a case where said erroneous operation start condition becomes satisfied before said reoperation determination time point.
(Inoue, 
See at least FIG. 1: (21), (30); FIG. 19: (S201), (S202); ¶[0143]: At step S202, the opening degree threshold value Pth and the time threshold value Tth are corrected by a predetermined correction gain kw as described below. Herein, the correction gain kw is a value greater than 1 (for example, about 1.2); ¶[0141]: new steps S201 and S202 are added between steps S131 and S132... the other processes are the same as those in the above-described first embodiment; ¶[0142]: step S201, it is determined whether or not the driver has depressed the accelerator pedal twice; ¶[0149];
Where, as shown in FIG. 19, controller 21 controls driving force control device 30 to bypass step S202 and execute step S132 which limits the pedal opening degree PPO to opening degree threshold value Pth, without the correction gain kw (set said erroneous operation coping drive force to a second drive force [...]) when, in step S201, it is determined the driver has not twice depressed the accelerator pedal, i.e. before determining the driver has re-operated the acceleration pedal (in a case where said erroneous operation start condition becomes satisfied before said reoperation determination time point)).

Inoue fails to disclose set said erroneous operation coping drive force to a second drive force which is greater than said first drive force, the limitation bolded for emphasis.

However, in the same field of endeavor, Doi teaches:
[set said erroneous operation coping drive force to a first drive force in a case where said erroneous operation start condition becomes satisfied after a reoperation determination time point at which a predetermined time threshold elapses from a time point when said erroneous operation end condition became last satisfied; and] 
(Doi,
See at least FIG. 1(a); FIG. 3(a)-3(c); FIG. 4; FIG. 7; ¶[0052]: When the accelerator pedal has been depressed one time in a given short period of time, as illustrated in any of FIGS. 2(a) to 2(c), the system controller 10 enters the acceleration control mode. The threshold value 2 which is greater than the threshold value 1 is provided in order to permit a required degree of acceleration of the vehicle to be achieved; ¶[0053]:  When the accelerator pedal has been depressed a plurality of times in the given short period of time, as illustrated in any of FIGS. 3(a) to 3(c), the system controller 10 enters the acceleration control mode... when the driver has depressed the accelerator pedal twice within the given short period of time, the system controller 10 determines that an error has occurred in pressing the accelerator pedal and decreases the acceleration of the vehicle quickly; ¶[0054]: threshold value 1 is, therefore, set smaller than the threshold value 2; ¶[0073]-¶[0075]: unintended operation control system 1 starts to control the acceleration of the vehicle;
Where the unintended operation control system 1, including system controller 10 and unintended operation controller 20, controls acceleration of the vehicle, lowering the speed of the vehicle to threshold value 1 ([set said erroneous operation coping drive force to a first drive force]) when it is determined that the vehicle acceleration exceeds threshold value 1 ([in a case where said erroneous operation start condition becomes satisfied]) after a driver has depressed the accelerator pedal twice ([after a reoperation determination time point]) within the given short period of time ([at which a predetermined time threshold elapses from a time point when said erroneous operation end condition became last satisfied]))

[set said erroneous operation coping drive force to a second drive force] which is greater than said first drive force [in a case where said erroneous operation start condition becomes satisfied before said reoperation determination time point].
(Doi,
See at least FIG. 1(a); FIG. 3(a)-3(c); FIG. 4; FIG. 7; ¶[0052]: When the accelerator pedal has been depressed one time in a given short period of time, as illustrated in any of FIGS. 2(a) to 2(c), the system controller 10 enters the acceleration control mode. The threshold value 2 which is greater than the threshold value 1 is provided in order to permit a required degree of acceleration of the vehicle to be achieved; ¶[0053]:  When the accelerator pedal has been depressed a plurality of times in the given short period of time, as illustrated in any of FIGS. 3(a) to 3(c), the system controller 10 enters the acceleration control mode... when the driver has depressed the accelerator pedal twice within the given short period of time, the system controller 10 determines that an error has occurred in pressing the accelerator pedal and decreases the acceleration of the vehicle quickly; ¶[0054]: threshold value 1 is, therefore, set smaller than the threshold value 2; ¶[0073]-¶[0075]: unintended operation control system 1 starts to control the acceleration of the vehicle;
Where the unintended operation control system 1, including system controller 10 and unintended operation controller 20, controls acceleration of the vehicle at threshold value 2 ([set said erroneous operation coping drive force to a second drive force]), which is larger than threshold value 1, see mapping above (which is greater than said first drive force), when it is determined that the vehicle acceleration exceeds threshold value 2 ([in a case where said erroneous operation start condition becomes satisfied]) after a driver has depressed the accelerator pedal only once, i.e. before the re-operation of the acceleration pedal ([before said reoperation determination time point])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving assistance apparatus of Inoue with the features taught by Doi because “Usually, when unintentionally pressing a accelerator pedal of the vehicle in error instead of a brake pedal, a human operator or driver of the vehicle tends to step on the accelerator pedal twice successively within a short period of time, while when pressing the accelerator pedal deliberately, the driver rarely depresses the accelerator pedal twice in quick succession. Therefore, when the driver has manipulated the accelerator twice within the given short period of time, the hazard-minimizing controller determines that an error has occurred in activating the accelerator and controls the operation of the vehicle to minimize the probability of encountering the hazard to the vehicle” (Doi, ¶[0008]) and “It is therefore an object to provide a safeguard system which is engineered to control an unintended operation of a vehicle before the speed of the vehicle becomes undesirably high, for example, when a vehicle operator has activated an accelerator in error instead of a brake” (Doi, ¶[0006]). 


Regarding claim 2, Inoue and Doi teach the driving assistance apparatus according to claim 1. Doi further teaches:
wherein said control unit is configured to set said second drive force to a value equal to said first drive force in a case where a travelling speed of said vehicle is greater than a predetermined upper limit speed.
(Doi,
See at least FIG. 1(a); FIG. 1(b): (S40), (S60); ¶[0021]: The hazard-minimizing controller may determine whether a speed of the vehicle is greater than or equal to a reference value or not. When the speed of the vehicle is determined to be greater than the reference value, the hazard-minimizing controller is inhibited from controlling the operation of the vehicle; ¶[0047]: The unintended operation, controller 20 is designed as a hazard-minimizing controller; ¶[0048]: a typical microcomputer consisting of a CPU, a ROM, and a RAM; ¶[0059]: S40; ¶[0060]: step S60 wherein the travel control task is inhibited... When the travel control task is inhibited, the system controller 10 does not control the acceleration of the vehicle;
Where the hazard-minimizing controller, implemented as controller 20 (wherein said control unit), does not control the acceleration of the vehicle in step S60, i.e. sets the vehicle driving force associated with when the driver operates the accelerator pedal twice (is configured to set said second drive force) to an unsuppressed/uncontrolled value equivalent to the driving force associated with when the driver operates the accelerator pedal once (to a value equal to said first drive force) when the vehicle speed is not less than a reference value, i.e. greater than the reference value in step S40 (in a case where a travelling speed of said vehicle is greater than a predetermined upper limit speed)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving assistance apparatus of Inoue with the features taught by Doi because “Usually, when the vehicle is running at a relatively high speed, there is a low probability that the driver activates the accelerator accidently” (Doi, ¶[0021]).


Regarding claim 3, Inoue and Doi teach the driving assistance apparatus according to claim 1. Inoue further discloses:
wherein said control unit is configured to determine that said erroneous operation start condition becomes satisfied when at least a first condition becomes satisfied, said first condition being a condition satisfied when an increase amount of said accelerator operation amount per unit time becomes greater than a predetermined operation speed threshold.
(Inoue, 
See at least See at least FIG. 1: (21); FIG. 6: (108); FIG. 11; FIG. 22: (S401), (S403); ¶[0115]: PPO>Pth; ¶[0116]: the erroneous operation flag is set to fm=1 ; ¶[0167]: At step S401, an operation speed dP of the accelerator pedal is detected. That is, an amount of change in the pedal opening degree PPO per unit time is detected as an operation speed dP; ¶[0172]: the operation speed dP of the accelerator pedal is detected (step S401), the correction gain kd is set in accordance with the operation speed dP (step S402), and the opening degree threshold value Pth and the time threshold value Tth are both corrected by the correction gain kd (step S403);
Where, as shown in FIG. 22, controller 21 (wherein said control unit) determines that the accelerator pedal is erroneously depressed and sets the erroneous operation flag fm to 1 in step S136 (is configured to determine that said erroneous operation start condition becomes satisfied) when the pedal opening degree PPO is greater than the opening degree threshold value Pth (when at least a first condition becomes satisfied), where in FIG. 22 Pth accounts for the amount of change in the pedal opening degree PPO per unit time, detected as an operation speed dP (said first condition being a condition satisfied when an increase amount of said accelerator operation amount per unit time) and where the erroneous operation flag fm to 1 when the pedal opening degree PPO is greater than the opening degree threshold value Pth (greater than a predetermined operation speed threshold) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine)


Regarding claim 4, Inoue and Doi teach the driving assistance apparatus according to claim 1. Inoue further discloses:
wherein said control unit is configured to determine that said erroneous operation start condition becomes satisfied when at least a second condition becomes satisfied, said second condition being a condition satisfied when said accelerator operation amount becomes greater than a predetermined first operation amount threshold in a period from a time point at which an increase amount of said accelerator operation amount per unit time becomes greater than a predetermined operation speed threshold to a time point at which a predetermined first time threshold elapses from said time point at which said increase amount of said accelerator operation amount per unit time becomes greater than said predetermined operation speed threshold.
(Inoue, 
See at least See at least FIG. 1: (21); FIG. 6: (S108); FIG. 22: (S401), (S402), (S403), (S132), (S134), (S135), (S136); ¶[0115]-¶[0116]: a continuation time Te for which the pedal opening degree PPO is greater than the opening degree threshold value Pth is measured by a timer... the erroneous operation flag is set to fm=1; ¶[0167]: At step S401, an operation speed dP of the accelerator pedal is detected. That is, an amount of change in the pedal opening degree PPO per unit time is detected as an operation speed dP; ¶[0172]: the operation speed dP of the accelerator pedal is detected (step S401), the correction gain kd is set in accordance with the operation speed dP (step S402), and the opening degree threshold value Pth and the time threshold value Tth are both corrected by the correction gain kd (step S403);
Where, in FIG. 22, controller 21 (wherein said control unit) determines that the accelerator pedal is erroneously depressed and sets the erroneous operation flag fm to 1 in step S136 (is configured to determine that said erroneous operation start condition becomes satisfied) when the pedal opening degree PPO is greater than the opening degree threshold value Pth for a threshold amount of time (when at least a second condition becomes satisfied), where in FIG. 22 in step S132 it is determined that the pedal opening degree PPO is greater than the opening degree threshold value Pth (said second condition being a condition satisfied when said accelerator operation amount becomes greater than a predetermined first operation amount threshold) for at least a period of time Te greater than a threshold amount of time Tth (in a period), where in FIG. 22 Pth accounts for the amount of change in the pedal opening degree PPO per unit time, detected as an operation speed dP, i.e. steps S132 constitutes an amount of change in the pedal opening degree PPO per unit time greater than a threshold (from a time point at which an increase amount of said accelerator operation amount per unit time becomes greater than a predetermined operation speed threshold) and where the pedal opening degree PPO must be greater than Pth for at least a time period Tth (to a time point at which a predetermined first time threshold elapses) starting at step S132 when the pedal opening degree PPO is determined to be greater than Pth (from said time point at which said increase amount of said accelerator operation amount per unit time becomes greater than said predetermined operation speed threshold) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Doi as applied to claim 4, above, and in further view of Yamaoka et al. (US 2016/0209841 A1), henceforth known as Yamaoka.

Regarding claim 5, Inoue and Doi teach the driving assistance apparatus according to claim 4. Inoue further discloses:
wherein said control unit is configured to determine that said erroneous operation end condition becomes satisfied when at least a third condition becomes satisfied, said third condition being a condition satisfied when said accelerator operation amount becomes smaller than [a predetermined second operation amount threshold which is smaller than] said first operation amount threshold.
(Inoue, 
See at least FIG. 1: (16), (21); FIG. 6: (S108), RETURN; FIG. 11: (S132), (S133), RETURN; ¶[0048]; ¶[0092]: process returns to the predetermined main program; ¶[0113]: at step S132, it is determined whether or not the pedal opening degree PPO is greater than or equal to the opening degree threshold value Pth... PPO<Pth... it is uncertain about whether or not the accelerator pedal is erroneously depressed instead of the brake pedal, and the process proceeds to step S133; ¶[0114]: At step S133, the erroneous operation flag is reset to fm=0, and then the process returns to the predetermined main program;
Where after the determination is made that the accelerator pedal is erroneously depressed by the driver (see mapping above), the process in FIG. 11 returns to the start of the predetermined main program, FIG. 6.
The controller 21  (wherein said control unit) determines, through a second cycle of the process in FIG. 11, the operation of the acceleration pedal is no longer erroneous (is configured to determine that said erroneous operation end condition becomes satisfied) when the pedal opening degree PPO is less than threshold value Pth in step S135 (when at least a third condition becomes satisfied), where in step S135, the operation of the acceleration pedal is no longer considered erroneous when the pedal opening degree PPO is determined to be less than threshold value Pth in step S135 (said third condition being a condition satisfied when said accelerator operation amount becomes smaller than [...] said first operation amount threshold) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine).


The combination of Inoue and Doi fails to teach a condition satisfied when said accelerator operation amount becomes smaller than a predetermined second operation amount threshold which is smaller than said first operation amount threshold, the limitation bolded for emphasis.

However, in the same field of endeavor, Yamaoka teaches:
[wherein said control unit is configured to determine... said third condition being a condition satisfied when said accelerator operation amount becomes smaller than] a predetermined second operation amount threshold which is smaller than [said first operation amount threshold]. 
(Yamaoka, 
See at least FIG. 1; FIG. 5, FIG. 6: (Mth), (Ath); ¶[0028]: accelerator pedal sensor 18; ¶[0032]: the driving operation by the driver refers to the operation of... the accelerator pedal... or the like by the driver; ¶[0049]: the autonomous driving switching threshold value Ath is set to a value which is less than the manual driving switching threshold value Mth;
Where autonomous driving device 1 includes control unit 21 ([wherein said control unit]) determines a condition ([is configured to determine... said third condition being a condition satisfied]) that requires a driving operation value of an accelerator operation amount to be smaller than autonomous driving switching threshold value Ath ([when said accelerator operation amount becomes smaller than] a predetermined second operation amount threshold) which is less than the manual driving switching threshold value Mth (which is smaller than [said first operation amount threshold])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving assistance apparatus of Inoue and Doi with the features taught by Yamaoka because by setting autonomous driving switching threshold value Ath less than manual driving switching threshold value Mth “... it is possible to prevent frequent switching between autonomous driving and manual driving” (Yamaoka, ¶[0049]). That is, creating a second operation amount threshold smaller than a first operation amount threshold, the apparatus is able to prevent frequent switching between the different conditions being satisfied and frequent switching between the implementation of their associated acceleration controls. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagaya (US 2012/0209488 A1) teaches an apparatus for handling erroneous depression of the accelerator pedal of a vehicle, after control has been applied for partially or completely preventing the vehicle from being accelerated in response to actuation of the accelerator pedal, normal acceleration control is restored thereafter by a number of steps of successive decrease of the degree of acceleration restriction. Each step may be executed in response to some specific action performed by the vehicle driver, or each time a specific time interval elapses after commencement of the acceleration restriction.
Sudou et al. (US 2017/0043770 A1) teaches a controller that performs acceleration control of an own vehicle, based on an actual inter-vehicle physical quantity and a target inter-vehicle physical quantity. A limiter sets a limit value for a target jerk during the acceleration control. A detector detects an occurrence of at least one of: an event in which the inter-vehicle distance becomes discontinuously shorter; and an event in which a target inter-vehicle distance corresponding to the target inter-vehicle physical quantity becomes discontinuously longer. A determiner determines a risk of collision with the preceding vehicle, based on an operation state of the preceding vehicle in relation to the own vehicle. When at least one of the events is detected, the limiter sets the limit value to a value based on the risk of collision such that change in deceleration of the own vehicle is kept lower as the risk of collision decreases.
Otake (US 2018/0037215 A1) teaches a vehicle traveling control apparatus stops a vehicle when the driver is under the abnormal state that the driver loses an ability of driving the vehicle, and then performs a stopped state maintaining control to maintain the vehicle at the stopped state. The control apparatus forbids a termination of the stopped state maintaining control if the acceleration pedal operation amount is equal to or greater than a threshold value greater than zero when the termination of the stopped state maintaining control is requested.
Otake (US 2018/0037235 A1) teaches a vehicle traveling control apparatus stops a vehicle by causing a braking force applying device to apply a braking force to the vehicle after determining that a driver is under an abnormal state. When a stop of a control for maintaining a vehicle at a stopped state is requested while a shift lever is set at a range other than parking and neutral ranges, the apparatus limits a driving force requested for a driving force supplying device to supply to drive wheels, to a value smaller than a driver's requesting driving force.
Kimura (US 2013/0131945 A1) teaches an electronic control unit performs driving force reduction control to reduce the driving force of a driving wheel of the vehicle. Then, if an accelerator pedal is operated after the lapse of a predetermined time since detection of an obstacle that may collide with a vehicle, the electronic control unit brakes the driving wheel as driving force reduction control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-W (0830-1600) & Th (0830-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668